Citation Nr: 1716016	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-51 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to VA burial benefits.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 1971, of which he was in a non-pay status from December 1965 to May 1966, from June 1966 to July 1966, and from April 1967 to February 1971.  His net service totaled one year, four months and 11 days.  He died in May 2016.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2016 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was separated from the service with a bad conduct discharge due to willful and persistent misconduct associated with multiple periods of being absent without leave.  

2.  The competent evidence of record does not show that the Veteran was insane in association with his periods of being absent without leave or otherwise.  


CONCLUSION OF LAW

The Veteran did not meet the character of discharge criteria for entitlement to VA benefits.  38 C.F.R. §§ 3.12, 3.354 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is not applicable to the Veteran's claim for entitlement to burial benefits since the benefits sought are authorized in Chapter 23 of Title 38, United States Code. See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the VCAA are relevant to a different Chapter of Title 38 and do not apply to benefits under Chapter 23).  

The appellant contends that the Veteran was not in his right mind when he went absent without leave, and that therefore, he could not be held accountable for his actions.  After considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

A discharge from service under one of the conditions specified in 38 C.F.R. § 3.12 bars the payment of benefits, unless it is found that the Veteran was insane at the time of committing the offense(s) leading to the discharge.  For example, a discharge due to one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (generally includes conviction of a felony); or (4) willful and persistent misconduct.  A discharge granted because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious. 38 C.F.R. § 3.12 (2016).  

An act represents willful misconduct when it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances does not per se constitute willful misconduct. 38 C.F.R. § 3.1(n) (2016).  Offenses that interfere with or precluded performance of a Veteran's military duties are not minor.  Stringham v. Brown, 8 Vet. App. 445 (1995).

For VA purposes, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2016).  

The evidence shows that the Veteran was absent without leave from his unit on multiple occasions from December 1965 through October 1969.  He had a cumulative total over 900 days of absent without leave, and his service personnel records show that in April 1967 he was dropped from the rolls as a deserter.  As a result, he was convicted at special courts martial on at least three separate occasions.  In addition, he violated suspended portions of his sentences on multiple occasions.  Such offenses interfered with or precluded performance of the Veteran's military duties, and there is no competent evidence to the contrary.  In addition, there is no evidence to suggest that the transgressions constituted mere technical violations. or to suggest that the Veteran's service was otherwise, honest, faithful, and meritorious 38 C.F.R. § 3.12 (2016).

The appellant states that the Veteran was not in his right mind due to his service in the Republic of Vietnam.  The service personnel records do not show that that the Veteran ever served in the Republic of Vietnam, and the appellant has not identified or submitted any competent evidence to the contrary.  The appellant also argues that the Veteran was exposed to Agent Orange and that this "exposure" was responsible for his inservice behavior.  There is, however, no evidence to support the appellant's allegation and as a matter of law the Veteran may not be presumed to have been so exposed.  38 C.F.R.§§ 3.307, 3.309 (2016).

Most significantly, the appellant has not identified or submitted any competent evidence to show that the Veteran was insane when he went absent without leave or at any other time in service.  In fact, during a line of duty investigation in March 1967, the Veteran was found to be mentally sound.  Therefore, the Board finds that the appellant has not met her burden of proof to show that the Veteran was insane.  Struck v. Brown, 9 Vet. App. 145 (1996).

In light of the foregoing, the Board concludes that the Veteran was discharged from the service under dishonorable conditions.  Therefore, the appellant does not meet the criteria for VA burial benefits.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to VA burial benefits is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


